Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-18-2005

Minnis v. Baldwin Bros Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4103




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Minnis v. Baldwin Bros Inc" (2005). 2005 Decisions. Paper 679.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/679


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-4103
                                   ________________

                               ROBERT C. MINNIS, SR.,
                                             Appellant

                                            v.

                                BALDWIN BROS. INC.

                      ___________________________________
                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 04-cv-00194E)
                     District Judge: Honorable Sean J. McLaughlin
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 14, 2005

            Before: ROTH, MCKEE AND ALDISERT, CIRCUIT JUDGES

                                 (Filed August 18, 2005)


                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      The appellant, Robert C. Minnis, Sr., appeals pro se from the order of the United

States District Court for the Western District of Pennsylvania dismissing his complaint.

We will affirm.
       As we write for the parties, we need only review the pertinent facts and procedural

history of the underlying matter. On June 21, 2004, Minnis filed a complaint in the Court

of Common Pleas of Erie County seeking to recover “pension” benefits from Baldwin

Brothers, Inc. (“Baldwin Brothers”). According to Minnis’ complaint, before he died in

August 1995, J. Robert Baldwin, the former president of Baldwin Brothers, promised

Minnis a $400.00 per month pension. Minnis alleged in his complaint that the monthly

pension payments were to begin on September 1, 1995, and continue until his death.

According to Minnis, Baldwin Brothers has refused to pay the benefits owed to him.

Minnis sought damages in the amount of five million dollars.

       On July 9, 2004, Baldwin Brothers removed the case to the District Court for the

Western District of Pennsylvania on the ground that the state law breach of contract claim

asserted in Minnis’ complaint was actually a claim for the denial of benefits due to him

under the terms of an employee benefits plan and, as such, was preempted by the

Employee Retirement Income Security Act of 1974 (“ERISA”). See 29 U.S.C.

§ 1132(a)(1)(B). Shortly thereafter, Minnis filed a motion to remand. Baldwin Brothers

then filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

arguing that Minnis’ ERISA claim was barred by the applicable statute of limitations. On

September 29, 2004, the District Court conducted a hearing on the pending motions. At

the conclusion of the hearing, the District Court denied Minnis’ motion to remand and

granted Baldwin Brothers’ motion to dismiss. This timely appeal followed.



                                             2
       Our standard of review of the District Court’s dismissal under Rule 12(b)(6) is

plenary. See Gallo v. City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). “We must

determine whether, under any reasonable reading of the pleadings, the plaintiff[] may be

entitled to relief, and we must accept as true the factual allegations in the complaint and

all reasonable inferences that can be drawn therefrom.” Nami v. Fauver, 82 F.3d 63, 65

(3d Cir. 1996). Moreover, as Minnis filed his complaint pro se, we must liberally

construe his pleadings and apply the applicable law, irrespective of whether he has

mentioned it by name. See Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003).

       ERISA applies to “any employee benefit plan if it is established or maintained . . .

by any employer engaged in commerce.” 29 U.S.C. § 1002(2)(A). ERISA itself does not

provide a definition of the term “plan.” However, the “term is clearly not intended as a

requirement of a writing.” Deibler v. Local Union 23, 973 F.2d 206, 209 (3d Cir. 1992).

Instead, “the crucial factor in determining whether a ‘plan’ has been established is

whether the employer has expressed an intention to provide benefits on a regular and

long-term basis.” Id. (quotations and citation omitted). In short, a plan under ERISA “is

established if from the surrounding circumstances a reasonable person can ascertain the

intended benefits, a class of beneficiaries, the source of financing, and procedures for

receiving benefits.” Donovan v. Dillingham, 688 F.2d 1367, 1373 (11th Cir. 1982); see

also Henglein v. Informal Plan for Planned Shutdown Benefits for Salaried Employees,

974 F.2d 391, 399 (3d Cir. 1992); Deibler, 973 F.2d at 209 (quoting Donovan as the



                                              3
“prevailing standard for determining whether a ‘plan’ within the meaning of ERISA has

been established”). “Whether a plan exists within the meaning of ERISA is ‘a question of

fact, to be answered in light of all the surrounding facts and circumstances and from the

point of view of a reasonable person.’” Deibler, 973 F.2d at 209 (quoting Wickman v.

Northwestern National Ins. Co., 908 F.2d 1077, 1083 (1st Cir. 1990)). Therefore, we will

reverse the District Court’s finding of an ERISA plan only if that finding is clearly

erroneous. See Deibler, 973 F.2d at 210.

       Here, the circumstances surrounding the plan are such that a reasonable person

could ascertain the intended benefits and beneficiary. The plan as alleged by Minnis

unambiguously provided him $400.00 per month for the remainder of his life. See

Williams v. Wright, 927 F.2d 1540, 1545 (11th Cir. 1991) (“[W]e do not interpret

Donovan’s use of the word ‘class’ as an absolute requirement of more than one

beneficiary or that a plan tailored to the needs of a single employee can not be within

ERISA.”). Moreover, the source of funding can be reasonably ascertained as the general

assets of Baldwin Brothers. See id. at 1544 (concluding that “the payment of benefits out

of an employer’s general assets does not affect the threshold question of ERISA’s

coverage”). Finally, the procedure alleged by Minnis for receiving benefits is clear:

Minnis was to receive a monthly payment of $400.00 from Baldwin Brothers until his

death. See Deibler, 973 F.2d at 210 (concluding that even when “the source of financing

and procedure for receiving benefits are never made explicit, [] it is enough if these can



                                             4
be ascertained from the ‘surrounding circumstances’”). Under these circumstances, we

conclude that the District Court’s determination that Minnis’ complaint alleged a “plan”

within the meaning of ERISA was not clearly erroneous. Accordingly, the District Court

did not improperly exercise federal jurisdiction over Minnis’ action.1

       Likewise, we agree with the District Court that Minnis’ ERISA claim is barred by

the statute of limitations. Claims brought under ERISA are subject to the relevant state

statute of limitations governing contract actions. See Syed v. Hercules Inc., 214 F.3d

155, 159 (3d Cir. 2000); see also Henglein v. Colt Indus., 260 F.3d 201, 208 (3d Cir.

2001) (noting that ERISA does not contain its own statute of limitations and, therefore,

courts should look to the most analogous state provisions). In Pennsylvania, the statute of

limitations for contract actions is four years. See 42 Pa. C.S.A. § 5525(8). Generally, a

statute of limitations begins to run under Pennsylvania law when a plaintiff’s cause of

action arises or accrues. See Leedom v. Spano, 647 A.2d 221, 226 (Pa. Super. 1994).

Here, Minnis’ cause of action accrued on September 1, 1995, when Baldwin Brothers

failed to make its first monthly payment under the terms of the plan. Because Minnis did

not file his complaint until June 21, 2004, well after the four year statute of limitations



       1
          Moreover, because Minnis alleged an ERISA plan in his complaint, any state
law claims contained therein were preempted by ERISA. See 29 U.S.C. § 1144(a)
(section 514(a), the express preemption provision of ERISA, provides that ERISA “shall
supercede any and all State laws insofar as they may now or hereafter relate to any
employee benefit plan” covered by the statute); see also Shaw v. Delta Airlines, 463 U.S.
85, 96-96 (1983) (“A law ‘relates to’ an employee benefit plan, in the normal sense of the
phrase, if it has a connection with or reference to such a plan.”).

                                              5
expired, the action is clearly time-barred. Therefore, the District Court did not err in

dismissing Minnis’ complaint as untimely. See Oshiver v. Levin, Fishbein, Sedran &

Berman, 38 F.3d 1380, 1384 n. 1 (3d Cir. 1994) (noting that a complaint may be

dismissed pursuant to Rule 12(b)(6) on statute of limitations grounds if the untimeliness

of the complaint is apparent on its face).

       Accordingly, for the reasons set forth herein and by the District Court, we will

affirm the District Court’s order dismissing Minnis’ complaint and denying his motion to

remand.




                                              6